Citation Nr: 1205573	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  11-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension, renal hypertension, diabetic nephropathy and diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in Seattle, Washington, which, in relevant part, continued a 20 percent rating for diabetes mellitus, type 2.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran testified before the undersigned at a September 2011 videoconference hearing.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for diabetes mellitus, type 2.  The record indicates that the Veteran may have a variety of complications of the diabetes mellitus, type 2.  Some of these complications are separately rated, such as peripheral neuropathy and adhesive capsulitis.  The Veteran also has hypertension, renal hypertension, diabetic nephropathy and diabetic retinopathy all of which have been identified as complications of diabetes and are included in the rating for diabetes mellitus, type 2.  

In reviewing the evidence of record, the Board notes that the hypertension, renal hypertension and diabetic nephropathy have not been the subject of a VA examination, although the retinopathy was.  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Without relevant findings pertaining to the hypertension and kidney dysfunction, the VA examination reports of record cannot be adequate.  The Board remands to provide the Veteran with a VA examination which addresses not only his diabetes mellitus, type 2, but also hypertension, renal hypertension, and diabetic nephropathy.  

The Veteran reports ongoing treatment through VA.  He has associated his VA treatment records through September 2011 with the claims file.  As long as the Board must remand, the Veteran's VA treatment records from September 2011 to the present should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for treatment concerning the diabetes mellitus, type 2, hypertension, renal hypertension, and diabetic nephropathy from September 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus, type 2, hypertension, renal hypertension, and diabetic nephropathy disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's diabetic, hypertension and kidney dysfunction symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

